DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant’s Amendment to Claims and Remarks filed on December 2,2021 are  acknowledged.                                                   
2.2.	Claims 1-19 and 24 have been canceled. Claims 26-32 have been withdrawn. Claims 20-23, 25, 33 and 34 are active.
2.3.	Claim 20 has been amended by introducing new range of molar ratio of (A)/[(A) + (B)] as 0.15 to 0.25. Support for this amendment  has been found in Applicant's  Specification as indicated by Applicant (see Remarks). Therefore, no New Matter has been added with instant Amendment. However, scope of Claim 20 has been changed, which is required further consideration.
3.	In view of the amendment New Grounds of Rejection is introduced as explained below. Consequently it is appropriate to make instant Action Final.  
                                               
          Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claims 20-23, 25, 33 and 34 are rejected under 35 U.S.C. 103 as obvious over  Koo et al " Structural and thermal properties of poly(1,4-cyclohexane dimethylene terephthalate) containing isosorbide ", 2015  ( reference of Record) combined with Carman et al ( US 2013/00952263)  as evidence by Poulat et al ( US 2018/0355100) and  McCrary ( US 2015/0165668) – references of Record.
4.1.	Regarding Claims 20-23, 25, 33 and 34,  Koo  disclosed PICT polyester resin and extruded samples  made from this polyester, wherein PICT resin comprising as acid component  TA ( terephthalic acid) and as diol component, from about  5 mol% to 25 mol% of ISB ( isosorbide) in combination with CHDM (1,4-cyclohexanedimethanol) – see Table 1.  Therefore, ratio of  (A)/[ ( A)  + (B)] varies from  about 0.05 to about 0.25, including specific points  for exemplified polyesters of 0.11 ( PICT-I12),  0.167 ( PICT-I17)  and 0.254 ( PICT-I125) – see Table 1, page 6975.  Note that Tg of the PICT disclosed by Koo is in same range as claimed by Applicant – see Table 1. 
4.2.	Regarding viscosity limitation of Claim 20, note that polyester disclosed by Koo has  IV ( intrinsic viscosity ) of  about 0.60 dL/g ( see Table 1). Therefore, even though Koo  using different method for measuring IV, this range of viscosity is in the same range as claimed by Applicant as evidenced by Poulat et al ( US 2018/0355100).
 In this respect, note that according to Poulat, both viscosities ( IV and RD- reduced viscosity ) in good correlation with each other. For example see evidence provided by Poulat et al ( US 2018/0355100, Table 3) for viscosity of  same polyester, wherein  RD is  73.5 ml/g and IV is  0.66 dL/g. Therefore, it is reasonable to assume that IV of polyester disclosed by Koo is in the same range as RD viscosity claimed by Applicant.  
4.3.	Thus, Koo disclose all compositional limitations of the polyester as claimed by Applicant in Claims 20 -23 and 23-34 and  anticipated at specific points ratio of ISB to PICT for production of “ biaxially stretched hollow”  bottle or container (BSHB – hereafter). However, because Koo disclosed substantially same PICT than it would be expected that this polyester is suitable for same application, including production of BSHB.
4.4.	In this respect, note that production of BSHB from polyesters comprising isosorbide is well known.
	Carman  teaches that polyester comprising isosorbide and other alicyclic diol, including Isosorbide and CHDM ( see [0818]), is suitable for production of different articles, including sheet, bottles and film, including : “ extrusion blow molded articles, injection blow molded articles, rotomolded articles, stretch blow molded articles, etc.”- see [0735]).
	Note that stretch blow molded article, for example, bottle read on biaxially stretched hollow body. See for example, McCrary (US 2015/0165668- reference cited by Applicant) for evidence.
4.5.	Therefore, it would be obvious to one of ordinary skill in the art to use polyester disclosed by Koo in order to produce any stretch blow molded articles or other words biaxially stretched hollow body as  it taught by Carman with reasonable expectation of success. 
4.6.	Regarding Claim 25 see Carman [0872].	

Response to Arguments
5.	Applicant's arguments filed on December 2, 2021 have been fully considered but they are moot in view of New Grounds of Rejections. 

polyester resins exemplified in this document contain a considerable amount of ethylene glycol..".
	However, it is well established in the art that reference is not limited to examples or "preferred embodiments": 
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). … A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)   and that 
“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
6.2.	In addition, note that Carman does disclose that polyester may not comprise ethylene glycol by stating that ( see [0817] and  [0818]): "The glycol component of the polyester portion of the polyester compositions useful in the invention contain no
more than 98 mole% of modifying glycols (glycols other than TMCD). In one embodiment, the polyesters useful in the invention can contain less than 30 mole % of Carman teaching that different polyesters, comprising Isosorbide or not, without presence of ethylene glycol  are suitable for production of bottles, then it is unclear why PICT of Koo, which has same composition and same viscosity as claimed by Applicant, would not be suitable for production of same articles.
	Therefore additional Applicant's argument that : "No combination of
any of the disclosures cited by the Patent Office would lead a skilled artisan to the instantly claimed invention with any reasonable expectation of success " was found  unpersuasive too.
6.3.	Regarding Applicant argument that: " .. rejection in the Office Action violates this principles and, instead, rely upon hindsight gained from the disclosure found in the instant specification" note that: " .. argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this respect, note that because Koo  disclosed same polyester as claimed by Applicant and Carman and/or McCrary teach that many polyesters, including polyesters comprising Isosorbide and other alicyclic glycols are suitable for production of same 
At least for reasons above, all Applicant's arguments were fond unpersuasive.   
                
                                                   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763